Citation Nr: 1026198	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, 
claimed as tinea versicolor, spongiotic dermatitis, and munular 
rash.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



 
WITNESSES AT HEARING ON APPEAL

Veteran and G. H. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had verified active military service from April 1966 
to October 1969. The Veteran served in the Republic of Vietnam 
(RVN) from July 25, to August 16, 1968. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, wherein the RO, in part, denied the claims sought on 
appeal.  The Veteran appealed the RO's July 2008 rating action to 
the Board.  

In the above-cited appealed rating decision, the RO appeared to 
have determined that new and material evidence had been submitted 
to reopen the Veteran's previously denied claim for service 
connection for PTSD and continued to deny the claim on the 
merits.  New and material evidence is required to reopen a 
previous final decision.  38 C.F.R. § 3.156(a).  Thus, in the 
analysis in the decision below, the Board must determine whether 
to reopen the claim for service connection for PTSD in the first 
instance, because this affects the Board's legal jurisdiction to 
adjudicate the underlying claim on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the North Little Rock, Arkansas RO.  
A copy of the hearing transcript has been associated with the 
claims files. 

The unadjudicated issues of entitlement to increased 
ratings for polyneuropathy of the right and left upper 
extremities and right and left lower extremities, each 
extremity evaluated as 10 percent disabling, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of service connection for a skin disorder and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO/Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By an August 2005 rating decision, the RO denied service 
connection for PTSD; the RO provided notice of this action that 
same month, but the Veteran did not initiate an appeal by filing 
a timely notice of disagreement.

2.  Since the RO's August 2005 rating decision, additional 
evidence has been received which was not previously of record, 
and which relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for PTSD.

3.  The competent and probative evidence of record shows that the 
Veteran has a current diagnosis of PTSD based upon a verified in- 
service stressor, namely his unit's exposure to hostile fire, to 
include two men being detained by military police for bombing 
threats while serving aboard the USS JUSTIN (AR-8) in the area of 
Vung Tao, RVN from late July to August of 1968.



CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision, wherein the RO denied 
service connection for PTSD, is final. 38 U.S.C.A. § 7105 (West); 
38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2009).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a grant for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).    Nevertheless, given the 
Board's fully favorable disposition of the matter on appeal, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD. By an August 2005 
rating decision, the RO denied service connection for PTSD.  The 
RO provided notice of this action that same month, but the 
Veteran did not initiate an appeal by filing a timely notice of 
disagreement, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.202.  Thus, the August 2005 rating 
decision is final and its merits may only be examined if new and 
material evidence has been submitted.  Id.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material evidence 
has been received, and the petition to reopen the claim is 
granted.

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence issue 
on appeal.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When 
a claimant seeks to reopen a final decision, the first inquiry is 
whether the evidence obtained after the last disallowance is "new 
and material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material. If the evidence 
is new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

At the time of the final August 2005 rating decision, the 
evidence of record consisted of the Veteran's service treatment 
and personnel records, copies of deck logs from the USS JASON 
(AR-8) from late July through August 31st, 1968, VA treatment 
reports, dated from October 1999 to June 2005, and statements of 
the Veteran, which contained his contentions regarding his claim 
for service connection for PTSD.  VA medical records disclose 
that although the Veteran had been diagnosed with PTSD, it was 
not based on a verified in-service stressful event.  Therefore, 
any newly received evidence must address that element in order to 
warrant reopening of a previously denied claim for service 
connection for PTSD.

Evidence received since the August 2005 rating action consists of 
newly received statements and testimony from the Veteran.  For 
example, during the June 2007 hearing before the undersigned, the 
Veteran indicated that the ship to which he was assigned, USS 
JASON (AR-8), had sustained numerous rocket and mortar attacks, 
to include being bombed with grenades/mines from divers that 
approached the ship while it was moored in Long Taos, RVN from 
late July through August 1968.  

The above-cited hearing testimony is new in that it was received 
after the RO's final August 2005 decision.  It is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim:  specific stressor information including 
the names of additional event dates that are capable of 
verification.

Therefore, new and material evidence has been submitted and the 
claim for service connection for PTSD is reopened and raises a 
reasonable possibility of substantiating the claim.  

Accordingly, the claim of service connection for PTSD is reopened 
and the Board will review the de novo claim on the merits.

As part of the reopened claim, the Veteran argues that he has 
PTSD as a result of his ship, the USS JASON (AR-8), having 
sustained rocket and mortar attacks, to include being bombed with 
grenades/mines from divers that approached the ship, while it was 
moored in Long Taos, RVN from late July through August 1968.  The 
Veteran maintains that two men (it is unclear if they were 
divers) were detained by military police for bombing threats.   

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Veteran has a current diagnosis of PTSD; the remaining 
question is whether there is an in-service stressor; if there is 
evidence of combat service or corroborating evidence that his 
claimed stressors occurred.  In rendering a medical opinion, the 
explicit or implicit opinion of the physician that the Veteran is 
truthful is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy," as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  If VA determines 
that the Veteran engaged in combat with the enemy and an alleged 
stressor is combat-related, then the Veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (2009); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat with 
the enemy, but the alleged stressor is not combat-related, the 
Veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

Since there is evidence of record indicating that several VA 
psychiatric treatment providers have diagnosed the Veteran with 
PTSD based on his service in the RVN (September 2008 and April 
2009 VA physicians) the Board's present inquiry will concern the 
development measures required to evaluate whether there is a 
verified stressor from service that supports this diagnosis.

Service personnel records reflect that the Veteran served in the 
RVN from July 25, to August 16, 1968.  He was stationed aboard 
the USS JASON (AR-8) during his entire period of military 
service.  His military occupational specialty was a "BT."  He 
was awarded, in part, the Vietnam Service Medal.

Also of record are copies of the USS JUSTIN'S deck logs, dated 
July 26, and 29th, 1968, reflecting that the ship had entered a 
combat zone and that two sailors were detained ashore by military 
police in the case of a bombing while it was moored at Mui Vung 
Tau, RVN, respectively.  

With respect to being subjected to weaponry fire, such as mortar 
and rocket attacks, corroboration of every detail, including the 
Veteran's personal participation is not required; rather, the 
Veteran only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The history of attacks 
throughout the Republic of Vietnam during the Veteran's tour of 
duty is sufficient to confirm this alleged in-service stressor.

As the Veteran has a diagnosis of PTSD that is specifically 
linked to a verified in-service stressor, namely two sailors who 
had been detained ashore by military police in the case of a 
bombing of his ship, USS JASON (AR-8) on July 29th, 1968, while 
it was moored in Mui Vung Tai, RVN, service connection for PTSD 
is granted.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened on the basis of new and material evidence, and service 
connection for PTSD is granted. 


REMAND

The Board is unable to reach a determination on the claim for 
service connection for a skin disorder at this time because a 
February 2008 VA skin examination report is inadequate.  The 
findings are seemingly contradictory and confusing.  For example, 
the examiner noted findings consistent with dermatitis "in the 
process of being worked up" but separately stated that the 
Veteran had "resolved" dermatitis.  The examiner also suggested 
that the Veteran's tinea versicolor and pityriasis rosea had 
resolved, but then went on to note that these disabilities 
affected 20 percent of the body surface area.  See McClain v. 
Nicholson, 21 Vet App 319 (2007) (the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolves prior to the Secretary's adjudication of the 
claim).  Given the flaws in this report, and in light of McClain, 
it is essential that the Veteran be afforded a more precise VA 
examination.  38 C.F.R. § 3.159(c)(4).

The determination of this claim, along with the assignment of an 
evaluation for the now-service-connected PTSD, could affect the 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
In view of this, the unemployability question should be addressed 
upon VA examination as well.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner.  The examiner must 
review the claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  

The examiner should first provide a 
diagnosis for all current skin disorders, 
as well as any skin disorders that were 
present at the time of the Veteran's August 
2007 application but have since resolved.  
For each diagnosed disorder, the examiner 
must provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  In reaching this determination, 
the examiner is requested to consider both 
the Veteran's in-service treatment and his 
lay contentions.

The examiner should then provide an opinion 
as to whether the Veteran's service-
connected disabilities (type II diabetes 
mellitus, diabetic neuropathy of all four 
extremities, and PTSD) render him unable 
to secure or follow a substantially 
gainful occupation.  This analysis should 
also include the claimed skin disorder, 
only if found to be etiologically related 
to service.

All opinions and conclusions rendered by 
the examiner must be supported by a 
complete rationale in a typewritten report.

2.  After completion of the above 
development, the Veteran's claims for 
service connection for a skin disorder 
(claimed as tinea versicolor, spongiotic 
dermatitis and munular rash) and for TDIU 
should be readjudicated.  If the 
determination remains in any way adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


